Oo oc 3)

10
Ll
12
13
14
1S
16
17
18
19
20

21
22
23
24
25

McGREGOR W. SCOTT
United States Attorney
MICHELE BECK WITH
KEVIN C. KHASIGIAN
Assistant U. 8. Attorneys
501 T Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 2:18-CR-00128-JAM
Plaintiff, a.
MOTION AND BROPESED ORDER TO
Vv. DISMISS SECOND SUPERSEDING

INDICTMENT

BRIAN ROBINSON,

KIMBERLY SANTIAGO ROBINSON,

CUC THI SCHAEFFER,

JOHN ACOSTA,

ANTONIO BENITEZ GONZALEZ,

Defendants.

 

 

 

 

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States hereby
moves to dismiss the Second Superseding Indictment with prejudice, consistent with the Agreement for
Dismissal and the Consent Judgment for Forfeiture, both of which are incorporated by reference into this
motion. The Second Superseding Indictment contains the only charges pending against the defendants.
Mi
i

dif

 

 
WwW & Ww KW

Oo co 3 HN

10
I
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

The government’s motion to dismiss is contingent upon all parties’ execution of the attached
Agreement for Dismissal and the Consent Judgment for Forfeiture, and the Court’s granting of the

motion and adoption of the Consent Judgment for Forfeiture will terminate the case.

Dated: #4 / /F McGREGOR W. SCOTT
United States Attomey

By:
MICHELE BECKWITH
KEVIN C. KHASIGIAN
Assistant U.S. Attorneys

 

 

 

 
oOo coh YN BN tO Re UNO

NM NM NR KR BI BRO BRD RR ORD mmm mmm me elle
ao “4 Of nh ee lUlWBYUlULN Orel lUCOUlmlClClCCOClmwOlUlUSOCN RON Sl CO

McGREGOR W. SCOTT
United States Attorney
MICHELE BECK WITH

KEVIN C. KHASIGIAN
Assistant U. 8. Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 2:18-CR-00128-JAM

Plaintiff,

AGREEMENT FOR DISMISSAL
v.

BRIAN ROBINSON, KIMBERLY
SANTIAGO ROBINSON,

CUC THI SCHAEFFER,

JOHN ACOSTA,

ANTONIO BENITEZ GONZALEZ,

Defendants.

 

 

 

 

The United States of America and defendants Brian Robinson, Kimberly Santiago Robinson, Cuc
Thi Schaeffer, John Acosta, and Antonio Benitez Gonzalez stipulate and agree that the Second
Superseding Indictment should be dismissed. The United States will move the court to dismiss the
Second Superseding Indictment based on this agreement, which will be appended to the United States’
motion for dismissal and become part of the record in this action. Further, provided the defendants abide
by the terms of this Agreement and Stipulation for Consent Judgment of Forfeiture, the United States
agrees it will not institute new charges arising out of the same operative facts alleged in the Superseding

Indictment, Motion to Dismiss, or Stipulation for Consent Judgment of Forfeiture.

Hd

 

 

 

 
DW co AY DB WH & WW BF —

— mt
pv — &

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

I. CASE HISTORY

The parties agree and stipulate the following is true:

l. Since at least 2013, Mr. Robinson has resided in Fairfield, California, in the Eastern
District of Califomia, with co-defendant Kimberly Santiago Robinson.

2. On November 19, 2015, defendants Brian Robinson, Kimberly Santiago Robinson, Cuc
Thi Schaeffer, John Acosta, and Antonio Benitez Gonzalez were indicted for various criminal drug
offenses in the District of Nebraska in case number 8:15-CR-178 (the “Nebraska Criminal Case”). The
Nebraska Criminal Case stemmed from an April 2014 traffic stop in Seward County, Nebraska during
which law enforcement found over $380,000 in cash in defendant Brian Robinson’s vehicle.

3. The government filed two Superseding Indictments in the Nebraska Criminal Case. The
Second Superseding Indictment charges Defendant Brian Robinson with the following offenses: (1)
conspiracy to possess with intent to distribute 1,000 kilograms or more of a mixture or substance
containing a detectable amount of marijuana in violation of 21 U.S.C. § 846; (2) promoting, managing
establishing, carrying on, facilitating, or distributing the proceeds of, any unlawful activity, to wit,
conspitacy possess with intent to distribute 1,000 kilograms or more of a mixture or substance containing
a detectable amount of marijuana, in violation of 18 U.S.C. § 1952(a)(1) and (a)(3); and (3) money
laundering conspiracy, in violation of 18 U.S.C. § 1956(h). Defendant Kimberly Santiago Robinson was
charged with drug and money laundering offenses, in violation 18 U.S.C. § 1956(h) and 21 U.S.C. § 846.
Defendants Cuc Thi Schaeffer, John Acosta, and Antonio Benitez Gonzalez were charged with violating
21 U.S.C. § 846.

4. On or about June 29, 2018, the U.S. District Court for the District of Nebraska ordered the
transfer of the Nebraska Criminal Case to the U.S. District Court for the Eastern District of California
under Federal Rule of Criminal Procedure 21(b)'s venue provision.

Il. WAIVERS
5. Defendants Brian Robinson, Kimberly Santiago Robinson, Cuc Thi Schaeffer, John
Acosta, and Antonio Benitez Gonzalez waive any claims against any party, including but not limited to

the United States and all its agencies and employees, arising from the investigation into, or prosecution

4

 

 

 
Oo oF ™~ cn

10
1
12
13
14
1
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of, each defendant and their co-defendants. This waiver shall bind their heirs and assigns.

6. In addition, defendants Brian Robinson, Kimberly Santiago Robinson, Cuc Thi Schaeffer,
John Acosta, and Antonio Benitez Gonzalez agree that this agreement, including this waiver, shall apply
to all unknown and unanticipated results of the transactions and occurrences described above and in the
attached Consent Judgment for Forfeiture, as well as those known and anticipated.

7. Upon advice of counsel, defendants Brian Robinson, Kimberly Santiago Robinson, Cuc
Thi Schaeffer, John Acosta, and Antonio Benitez Gonzalez hereby knowingly waive any and all rights
and protections under the provisions of California Civil Code § 1542, which provides: “A general release
does not extend to claims which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially affected his or her
settlement with the debtor.”

Consent Judgment of Forfeiture

8. Defendants Brian Robinson, Kimberly Santiago Robinson, Cuc Thi Schaeffer, John
Acosta, and Antonio Benitez Gonzalez waive any right and agrees to forfeit any and all of the cash seized
by law enforcement during searches in April 2014 and June 2015, which totaled $460,050.00.
Defendants Brian Robinson, Kimberly Santiago Robinson, Cuc Thi Schaeffer, John Acosta, and Antonio
Benitez Gonzalez waive any rights and agree to forfeit any and all of the funds in the ten bank accounts
seized by law enforcement on or about June |, 2015, as fully set forth in the attached Consent Judgment
for Forfeiture. Defendants Brian Robinson, Kimberly Santiago Robinson, Cuc Thi Schaeffer, John
Acosta, and Antonio Benitez Gonzalez agree to execute the attached Consent Judgment for Forfeiture
and understand it will be filed in the Eastern District of California.

9. The defendants agree to fully assist the government in the forfeiture of the assets listed in
the Consent Judgment and to take whatever steps are necessary’ to pass clear title to the United States,
including, but not limited to, withdrawing any claims filed to any of the assets in any administrative or
judicial proceeding, which may be pending or initiated in the future. The defendants further agree to
waive their right to notice of any forfeiture proceeding involving these assets, and agree to not file a

claim or assist others in filing a claim in any forfeiture proceeding.

5

 

 

 
ee

DP CO —~1 DH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Il. OTHER TERMS AND CONDITIONS

10. This agreement, which supports forfeiture of the specified property, results from
negotiations following a proposal by counsel for defendant Brian Robinson to fully resolve the criminal
case transferred from the District Court in Nebraska to the District Court in the Eastern District of
California. The government has obtained the approvals required to move forward with this package offer
to defendants Brian Robinson, Kimberly Santiago Robinson, Cuc Thi Schaeffer, John Acosta, and
Antonio Benitez Gonzalez.

11. Each defendant acknowledges and understands that the agreement made to them here by
the government is a “package offer.” That is, each defendant understands that the offer made to them is
conditioned on each co-defendant agreeing to the terms described herein. Each defendant understands
that if any of the co-defendants decline, refuse or fail to agree to the terms of this agreement, or to
execute any of the underlying documents to this agreement, then, at the option of the government, the
agreement is voidable.

12. Recognizing that this is a package offer, each defendant confirms that they have not been
threatened, pressured, or coerced by any other person, including any co-defendant, to enter into this
agreement. Each defendant also confirms that they enter into this agreement voluntarily and without any
coercion by anyone.

13. By joining this Agreement and the Consent Judgment of Forfeiture, the defendants are not
admitting to any specific interest in the proceeds sought to be forfeited and are agreeing to the forfeiture
as part of a global resolution of the matter.

14. Other than this Agreement and the Consent Judgment of Forfeiture, no agreement,
understanding, promise or condition between the government and the defendant exists, nor will any such
agreement, understanding, promise, or condition exist unless it is committed to writing and signed by the
defendant, counsel for the defendant, and counsel for the United States.

Md
it
Md

it

 

 

 
Oo Oo 3 Oo WN f& Wi he —

N NM KH WB ROD ORD OND Om meme
ao 4 Of th &® BH Ne S|] CF DO CO Ft BHO Ww BF Ww KH = FB

 

 

 

 

IV. APPROVALS AND SIGNATURES

A. Defendant Brian Robinson

l. Defense Counsel

E have read this agreement and discussed it fully with my client. The agreement accurately and
completely sets forth the entirety of the agreement, ! concur in my client's decision to enter in this

agreement and the consent judgment for forfeiture.

Dated: din 'f | eenwh_

Robert M. Wilson
Attorney for defendant Brian Robinson

2. Defendant

I have read this agreement and carefully reviewed it with my attomey. I understand it, and [
voluntarily agree to it. Further, [ have consulted with my attorney and fully understand my rights with
respect to the criminal case and forfeitures. No other promises or inducements have been made to me,
other than those contained the agreement accurately and completely sets forth the entirety of the
agreement. In addition, no one has threated, coerced or forced me in any way to enter this agreement.

Finally, { am satisfied with the representation of my attorney in this case.

Dated: & -!B “1s By: }

BRIAN ROBINSON, Defendant

 

[REMAINDER OF PAGE ENTENTIONALLY LEFT BLANK]

 

 

 
7

—

Oo fo nN DB Ww B&F WwW WK

 

 

we NH NH NH KH KB NB KR ROOTES S| EF FOO SOO SEO RESUS Sl
oo 1 OF Om UH UNOUlUlULrlUCOCOUlUlUNCOCOlUOUCNSCO NCO Oe SC

B. Defendant Kimberly Santiago Robinson
l. Defense Counsel

[ have read this agreement and discussed it fully with my client. The agreement accurately and
completely sets forth the entirety of the agreement, | concur in my client’s decision to enter in this

agreement and the consent judgment for forfeiture.

~

Dated: 6/i7h9 AA

Dustin D. Jo D
Attomey for claimant Kimberly Santiago Robinson

2. Defendant
[ have read this agreement and carefully reviewed it with my attorney. [ understand it, and I

voluntarily agree to it. Further, [ have consulted with my attorney and fully understand my rights with
respect to the criminal case and forfeitures. No other promises or inducements have been made to me,
other than those contained the agreement accurately and completely sets forth the entirety of the
agreement. In addition, no one has threated, coerced or forced me in any way to enter this agreement.

Finally, I am satisfied with the representation of my attomey in this case.

Dated ald L ; By:
KIMBERLY/SANTIAGO ROBINSON,

Defendant

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 
oe

wm NM Be fh RO ND ORO mmm ma
oo 4 OO WU & WwW NH KH Oo BO fo KY NO OU RUlUlULOlUlUlUNOUlUCULrE lO

 

 

D. Defendant John Acasta

1. Defense Counsel

I have read this agreement and discussed it fully with my client. The agreement accurately and
completely sets forth the entirety of the agreement, I concur in my client's decision to enter in this

agreement and the consent judgment for forfeiture.

_62antp Ab A ts

Hayes H. Gable
Attomey for claimant John Acosta

Dated

2. Defendant

I have read this agreement and carefully reviewed it with my attorney. [ understand it, and I
voluntarily agree to it. Further, [ have consulted with my attomey and fully understand my rights with
respect to the criminal case and forfeitures. No other promises or inducements have been made to me,
other than those contained the agreement accurately and completely sets forth the entirety of the
agreement. In addition, no one has threated, coerced or forced me in any way to enter this agreement.

Finally, I am satisfied with the representation of my attorney in this case.

Daed: 6 20-19 By:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10

 

 

 

 
eo cf8o8 Ss OA Ww F&F | NH

me NHN KN BO BF BRD OND ORD OR mmm le ee
ao sa AO tA B&F UNS lUDODlUlUlUlUCCOCOULUlUCOOUUCUCUCLUlUUlClUrllCUCRPllUlhULDN Sle UD

i

 

 

|

 

 

 

 

EB. Defendant Antonio Benitez Gonzalez

1. Defense Counsel

I have read this agreement and discussed it fully with my client. The agreement accurately and
completely sets forth the entirety of the agreement, I concur in my client’s decision to enter in this

agreement and the consent judgment for forfeiture.

Dated: 6 -2S°- 20/9 Bay 0. Lyre

Todd D. Leras
Attomey for claimant Antonio Benitez Gonzalez

2. Defendant

I have read this agreement and carefully reviewed it with my attorney. I understand it, and I
voluntarily agree to it. Further, I have consulted with my attorney and fully understand my rights with
respect to the criminal case and forfeitures. No other promises or inducements have been made to me,
other than those contained the agreement accurately and completely sets forth the entirety of the

agreement. In addition, no one has threated, coerced or forced me in any way to enter this agreement.

Finstiy;1 am sitisfied with the representation of my attorney in this cas€.*- -*

una: lof 25/4 ay

  
  

ANTONIO BENITEZ ZALEZ,
Defendant

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 
Aloe

DoD fC SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

F. Attorney for the United States

On behalf of the government, I accept and agree to this agreement concerning defendants Brian

Robinson, Kimberly Santiago Robinson, Cuc Thi Schaeffer, John Acosta, and Antonio Benitez Gonzalez.

Dated: McGREGOR W. SCOTT
United States poy

By:

   

KEVIN C. KHASIGIAN
Assistant U.S. Attorneys

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

 

 

 
DP FF SA WH

10
11
12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,

Vv.

BRIAN ROBINSON, KIMBERLY
SANTIAGO ROBINSON,

CUC THI SCHAEFFER,

JOHN ACOSTA,

ANTONIO BENITEZ GONZALEZ,

Defendants.

2:18-CR-00128-JAM

ORDER DISMISSING SECOND
SUPERSEDING INDICTMENT

 

ORDER

 

Upon motion of the government, it is ORDERED that the Second Superseding Indictment is

dismissed.

J
mete 2019

il

 
   

 

HON. JOHN A. MENDEZ
United States District Judge

13

 

 

 
Case 2:19-at-00610 Document1 Filed 07/16/19 Page 1 of 10

1 |] McGREGOR W. SCOTT
United States Attorney

2 || MICHELE BECK WITH
KEVIN C. KHASIGIAN

3 || Assistant U.S. Attorneys
501 I Street, Suite 10-100
4 || Sacramento, CA 95814
Telephone: (916) 554-2700

wi

Attorneys for the United States

6

7

g TIN THE UNITED STATES DISTRICT COURT

9 EASTERN DISTRICT OF CALIFORNIA
10
11 || UNITED STATES OF AMERICA, 2:19-MC-001 15-JAM-KIN
{2 Plaintiff,

. STIPULATION FOR CONSENT

13 v. JUDGMENT OF FORFEITURE

14 |] APPROXIMATELY $380,050.00 IN U.S.
CURRENCY SEIZED FROM BRIAN

15 || ROBINSON IN SEWARD COUNTY,

6 NEBRASKA ON APRIL 25, 2014.
APPROXIMATELY $4,981.25 SEIZED ON

17 || JUNE 1, 2015, FROM PNC BANK, ACCOUNT
NO. 1044172925, IN THE NAME OF

18 || PACAPROPERTIES LLC, A LIMITED
LIABILITY CORPORATION REGISTERED
19 |} 10 BRIAN ROBINSON,

20 || APPROXIMATELY $17,758.15 SEIZED ON
JUNE 1, 2015, FROM PNC BANK, ACCOUNT
21 || NO. 1011254828, IN THE NAME OF BRIAN
0 AND REGINA ROBINSON,

APPROXIMATELY $64,404.64 SEIZED ON
23 || JUNE 1, 2015, FROM PNC BANK, ACCOUNT
NO. (016651996, HELD IN THE NAME OF

24 || BRIAN ROBINSON,

25 || APPROXIMATELY $2,082.97 SEIZED ON
JUNE 1, 2015, FROM TRAVIS CREDIT
26 || UNION, ACCOUNT NO. 544676,

27 || APPROXIMATELY $12,057.75 SEIZED ON
JUNE |, 2015, FROM WELLS FARGO BANK,
28 || ACCOUNT NO. 6563263778,

 

 

Stupulation for Consent Judgment of Forfeiture

 

 

 

 

 
wa

2 8 sok

10
11
12
13
14
1
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-at-00610 Document1 Filed 07/16/19 Page 2 of 10

APPROXIMATELY $6,110.13 SEIZED ON
JUNE 1, 2015, FROM WELLS FARGO BANK,
ACCOUNT NO. 7353072494,

APPROXIMATELY $80,000.00 IN U.S.
CURRENCY SEIZED ON JUNE 1, 2015, FROM
2745 LAUREL DRIVE, FAIRFIELD,
CALIFORNIA,

APPROXIMATELY $29,663.95 SEIZED ON
JUNE 1, 2015 FROM EDWARD JONES
ACCOUNT NO. 468-94759-1-3,

 

APPROXIMATELY $102,710.20 SEIZED ON
JUNE 1, 2015 FROM EDWARD JONES
ACCOUNT NO. 376-09247-1-6,

APPROXIMATELY $3,645.34 SEIZED ON
JUNE 1, 2015 FROM USAA ACCOUNT NO.
51418363, AND

APPROXIMATELY $1,655.69 SEIZED ON
JUNE 1, 2015 FROM USAA ACCOUNT NO.
60431733.

Defendants.

 

 

 

 

The United States of America and potential claimants Brian Robinson (“Robinson”), Kimberly
Santiago Robinson (“Santiago Robinson”), Cuc Thi Schaeffer ("Schaeffer’), John Acosta (“Acosta”),
and Antonio Benitez Gonzalez (“Gonzalez”) (hereafter collectively “Claimants”), by and through their
respective counsel, hereby agree and STIPULATE as follows:

I. In October 2013, law enforcement intercepted several parcels containing cash sent from
Pennsylvania to a P.O. Box in Fairfield. California controlled by Robinson and Santiago Rohinson. After
a drug dog positively alerted to the odor of narcotics on the packages, law enforcement searched them
and found several empty cercal boxes containing approximately $289,400 in cash. Law enforcement
subsequently searched Rabinson’s and Santiago Robinson’s Fairticld home and discovered $20,000 in
cash, a money counter, items consistent with marijuana trafficking, and documents connecting Schaefter
and Acosta to marijuana grow properties in California. After the search, Jaw enforcement searched twa
more packages addressed to Brian Robinson at his P.O. Box in Fairfield, Caltfornia, The packages
contained a total of $164,020 in cash.

2. On November 8, 2013, law enforcement searched 3301 Pope Avenue in Sacramento,

2

Stipulation (uc Consent Judgment of Forfettuce

 

 

 

 
Nw

a

sa NS

 

 

Case 2:19-at-00610 Document1 Filed 07/16/19 Page 3 of 10

California, a property identified through documents found at Robinson's Fairfield home. During the
search, law enforcement found paperwork linking the occupant, Schaeffer, to Robinson, Acasta and
marijuana trafficking, as well as property located at 6300 Blarney Way in Pilot Hill, California. Law
enforcement interviewed Schaeffer who acknowledged owning 6300 Blarney Way in Pilot Hill,
California, and renting the property to Acosta. Pilot Hill és a rural town located in El Dorado County.

3. On November 13, 2013, law enforcement searched 6300 Blarney Way in Pilot Hill and
found a dismantled marijuana grow operation containing piles of marijuana leaves and trimmings, pots
containing marijuana stalks, and marijuana drying devices. An aerial image obtained by law enforcement
shows an active marijuana grow at the property on Scptember 13, 2013.

4. On January 31, 2014, law enforcement arrested Gonzalez after connecting his vehicle to
marijuana trafficking through a reccipt signed by Schaeffer. Gonzalez. acknowledged to law enforcement
that he assisted Acosta with the marijuana grow operation in El Dorado County (Pilot Ail) and operating
an indoor grow operation at a house located at 150 Arcade Boulevard in Salinas, California.

5. On March 18, 2014, law enforcement searched 150 Arcade Boulevard in Salinas,
California and found forty-nine mature marijuana plants, multiple rolls of vacuum-seal plastic and pre-
cut squares of vacuum-sealing packaging. Acosta was present at the house during the search.

6. On or about April 25. 2014, Seward County Sheriff's Officers conducted a traffic stop of
Robinson's 2008 GMS Sierra pickup truck as the vchicle traveled westbound on Interstate 80 in Seward
County, Nebraska. Robinson was the driver and sole occupant of the vehicle. A drug dog trained to alert
to the presence of the odor of narcotics was present at the traffic stap and positively alerted to the odor of
narcotics on Robinson's vehicle. A subsequent search of the vehicle uncovered a black duffel bag
containing eleven Ziplock bags stuffed with rubber-banded bundles of currency. A later bank count of
the rubber-banded cash seized from duffel bag totaled $380,050.00 in cash—the “defendant $380,050.00
in U.S. Currency.”

7. On June 1, 2015, law enforcement searched Rohinson’s and Santiago Robinson’‘s Fairfield
home and found $80,000 in cash—the “detendant $80,000.00 in U.S. Currency.” Law enforcement also
seized bank accounts connected to Robinson, Santiago Robinson and/or Robinson’s businesses at the

following financial institutions: PNC Bank, Travis Credit Linion, Wells Fargo Bank, Edward Jones, and

3

Stipulation far Consent Judgment of Forfeiture

 

 

 

 
Oo CF SOD

Lo
Lt
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-at-00610 Document1 Filed 07/16/19 Page 4 of 10

United Services Automobile Association (*“USAA”). In total, law enforcement scized ten bank accounts,
as set farth above.

8. For the purposes of this settlement only, claimants do not dispute the United States
could show at a forfeiture trial that the defendant asscts are forfcitable to the United States pursuant to
21 U.S.C. § 881(a)(6).

9. Without admitting the truth of the factual assertions contained in this stipulation, claimants
specifically denying the same, and for the purpose of reaching an amicable resolution and compromise of
this matter, claimants agree that an adequate factual basis exists to suppart forfeiture of the defendant
assets. Claimants hercby acknowledge that they are the sole owners of the defendant assets, and that no
other person or entity has any legitimate claim of interest therein. Should any person or entity institute
any kind of claim or action against the government with regard to its forfeiture of the defendant assets,
claimants shall hold harmless and indemnify the United States, as set forth below.

10. This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this
is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

ll. This Court has venue pursuant to 28 U.S.C. § 1395.

12. ‘The parties herein desire to settle this matter, and a Consent Judgment of Forfeiture may
be entered based upon the following terms with which claimants expressly agrec:

a. Allright, title, and interest of Brian Robinson. Kimberly Santiago Robinson,
Cue Thi Schaeffer, John Acosta, and Antonio Benitez Gonzalez in the following assets, plus any
aecrucd interest, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed

of according to law:

i. Approximately $380,050.00 in U.S. Currency seized from Brian Robinson in
Seward County, Nebraska on April 25, 2014,

ii. Approximately $4,981.25 seized on June 1, 2015, from PNC Bank, Account No.
1044172925, in the name of Pacapropertics [.LC, a limited liability corporation
registered to Brian Robinson,

iii. Approximately $17,758.15 seized on June |, 2015, from PNC Bank, Account No.
1011254828, in the name of Brian and Regina Robinson,

iv. Approximately $64,404.64 scized on June |, 2015, from PNC Bank, Account No.
1016651996, held in the name of Brian Robinson,

v. Approximately $2,082.97 seized on June |, 2015. from Lravis Credit Union,
4

Supulatian for Consent Judgnient of Forfeiture

 

 
 

Case 2:19-at-00610 Document1 Filed 07/16/19 Page 5 of 10
] Account No. 544676,
2 vi. Approximately $12,057.75 seized on June |, 2015, from Wells Fargo Bank, Account
No. 6563263778,
3
vu. Approximately $6,110.13 seized on June L, 2015, from Wells Fargo Bank, Account
4 No. 7353072494,
5 vill. Approximatcly $80,000.00 in U.S. Currency seized on June |, 2015, from 2745
é Laurel Drive, Fairfield, California,
ix. Approximately $29,663.95 seized on June |, 2015 from Edward Jones Account No.
7 468-94759-1-3,
a x. Approximately $102,710.20 scized on June 1, 2015 from Edward Jones Account No.
6 376-09247-1-6,
| xi. Approximately $3,645.34 seized on June |, 2015 fram USAA Account No.
10 31418363. and
tl xii. Approximately $1,655.69 seized on June |, 2015 from USAA Account No.
60431733.
12
13 b. Claimants hereby release the United States of America and its servants, agents,

14 |} and employees and al] other public entilies, their servants, agents and employees, from any and all

15 |] liability arising out of or in any way connected with the seizure or forfeiture of the defendant assets.

16 || This ts a full and final release applying to all unknown and unanticipated injuries, and/or damages

17 || arising out of said scizure or forfeiture, as well as to those now known or disclosed. The parties to this
18 || agreement agree to waive the provisions of California Civil Code § 1542, which provides: “A general
19 || release does not extend to claims which the creditor does not know or suspect to exist in his or her

20 || favor at the time of executing the rcleasc. which if known by him or her must have materially affected
21 | his or her settlement with the debtor.”

22 Cc. Pursuant to Rules 408 and 41 0(a)(4) of the Federal Rules of Evidence, no portion
23 || of this stipulated settlement, including statements or admissions made herein, shall be admissible in any

24 || criminal action.

a5 WA
26 || fi
27 ||
28 | fil

Ura

Stipulation for Consent Judgment of Forfeiture

 

 

 

 

 
Nat

La

eo Co “NHN

 

 

 

 

 

Case 2:19-at-00610 Dacument1 Filed 07/16/19 Page 6 of 10

d. Each party represents that he or she understands the content of this Stipulation and
enters it voluntarily, and has not been influenced by any person acting on behalf of any other party.
€. All parties will bear their own costs and attomey’s fees.

Datea: #/lb/ /4 McGREGOR W. SCOTT

United States A ey
By: oo

MICHELE BECOMTH
KEVIN C, KRASIGIAN

Assistant U.S. Attorneys

Dated: _@ -/8-¢$ )
BRIAN ROBINSON
Claimant

Dated: G 15 | 19 LOW Wlhn—

Robert M. Wilson
Attorney for claimant Brian Robinson

 

 

 

 

 

 

 

Dated:
KIMBERLY SANTIAGO ROBINSON
Claimant
Dated:
Dustin D. Johnson
Attorney for claimant Kimberly Santiago Robinson
Dated:
CUC THI SCHAEFFER
Claimant
Dated:
Mark Stewart Axup
Attomey for claimant Cuc Thi Schaeffer
Dated:
JOHN ACOSTA
Claimant
Dated:
Hayes H. Gable
Attorney for claimant John Acosta
6

Suipulicion for Consent Judgment af Farteaure

 

 

 

 
—

Co cf SJ HA Ww F&F WwW he

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-at-00610 Document 1 Filed 07/16/19 Page 7 of 10

d. Each party represents that he or she understands the content of this Stipulation and

enters it voluntarily, and has not been influenced by any person acting on behalf of any other party.

€. All parties will bear their own costs and attorney’s fees.

Dated:

Dated:

Dated:

Dated: bfubone
Dated: b, (2) aOf gy

Dated:
Dated:
Dated:

Dated:

 

 

By:

McGREGOR W. SCOTT
United States Attorney

 

MICHELE BECK WITH
KEVIN C. KHASIGIAN
Assistant U.S. Attorneys

 

BRIAN ROBINSON
Claimant

 

Robert M. Wilson
Attomey for claimant Brian Robinson

    
  

Claimant

Phd.

Dustin D. Johnson
Attorney for clairfant Kimberly Santiago Robinson

 

CUC THI SCHAEFFER
Claimant

 

Mark Stewart Axup
Attorney for claimant Cuc Thi Schaeffer

 

JOHN ACOSTA
Claimant

 

Hayes H. Gable
Attorney for claimant John Acosta

6

Stipulation for Consent Judgment of Forfeiture

 

 

 

 
cae ee gE ts

 

 

fo
f Case 2:19-at-00610 Dacument1 Filed 07/16/19 Page 8 of 10

if

Dated:

a

Dated:

Dated: _

Dated:

 

Dated:

Dated: awly ly Ol 4
omeas Ut | lis

Dated:

Dated:

 

d. Rach party veprescies that he ur she understands the content of this Stipulation and
enters it valunttrily, and has not been influenced by amy person acting on behalf of any other ptrly.

| €. ALT parties will bear their own costs and uttaracy’s fees.

MeGREGOR W, SCOTT
United States Allorney

 

MICHELE BECK WITH
RUEVIN CL RELASIGEAN
Assistant U.S. Attarneys

 

BRIAN ROBINSON
Clainnatnet

 

Robert M. Wilson
Altorney for claimant Briaa Robinson

 

KIMBERLY SANTIAGO ROBINSON
Clatmane

 

Dustin D. Johnsen
Attorney tor claimant Kimberly Santiaga Robinson

 

2 ar al .
CUC THI SCHAEFFER

Claimant

Vd f—

Mark Stewart Axup
Attorney for c:aimant Cuc Thi Schaeffer

 

 

IOWIN ACOSTA
Claimant

 

Haves H. Cable
Attorney far claimant John Acosta

6 Stipeluian fear Codient Aadgient af Farkedare

 

 

 

 
m& Ww bk

Do © ~S4 A tA

10
Ml
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Dated:

Dated:
Dated:
Dated:

Dated:

Dated:

Dated:

Dated: 4 | felza9

Dated: ed - (§-2a 7

Case 2:19-at-00610 Document 1 Filed 07/16/19 Page 9 of 10

d. Each party represents that he or she understands the content of this Stipulation and

enters it voluntarily, and has not been influenced by any person acting on behalf of any other party.

e. All parties will bear their own costs and attomey’s fees.

McGREGOR W. SCOTT
United States Attorney

 

MICHELE BECK WITH
KEVIN C. KHASIGIAN
Assistant U.S. Attorneys

 

BRIAN ROBINSON
Claimant

 

Robert M. Wilson
Attorney for claimant Brian Robinson

 

KIMBERLY SANTIAGO ROBINSON
Claimant

 

Dustin D. Johnson
Attorney for claimant Kimberly Santiago Robinson

 

CUC THI SCHAEFFER
Claimant

 

Mark Stewart Axup
vv for claimant Cuc Thi Schaeffer

ai SAS
Claima NS

Mt beled x

Hayes H’ Gable 2”
Attomey for claimant John Acosta

6

 

Stipulation for Consent Judgment of Forfeiture

 

 

 
Oo co ~~ DA Ww &

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

7

28

 

 

Case 2:19-at-00610 Document1 Filed 07/16/19 Page 10 of 10

Dated: Ss [q IC, . a ae
ANTONIO BE* 7, GONZALEZ

Claimant

 

Dated: S -“¥%-/9 RK Footed od. eres
Todd ID. eras
Attomcy for claimant Antonia Benitez Gonzalez

Stipulation for Consent Judgment of Forfeiture

 

 
